Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-28-1997

Township of Center v. First Mercury
Precedential or Non-Precedential:

Docket 96-3290




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Township of Center v. First Mercury" (1997). 1997 Decisions. Paper 174.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/174


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
iled July 28, 1997

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 96-3290

TOWNSHIP OF CENTER, BUTLER COUNTY,
PENNSYLVANIA; DEAN E. SCHWEINSBERG; and
DEBRA J. OESTERLING,

Appellants

v.

FIRST MERCURY SYNDICATE, INC.

On Appeal from the United States District Court
for the Western District of Pennsylvania
(D.C. Civil Action No. 95-cv-00837)

Before: BECKER and ROTH, Circuit Judges
and ORLOFSKY,1 District Judge

ORDER AMENDING OPINION

IT IS ORDERED that the slip opinion in the above case,
filed June 26, 1997, be amended as follows:

The sentence on page 7, lines 15-17, of the slip opinion
is amended to read:



_________________________________________________________________
1. Honorable Stephen M. Orlofksy, United States District Judge for the
District of New Jersey, sitting by designation.
"Accordingly, it is irrelevant whether the plaintiffs, the
allegedly injured parties here, were insureds of First
Mercury at the time of the wrongful act."

By the Court,

/s/ Jane R. Roth
Circuit Judge

Dated: July 28, 1997

A True Copy:
Teste:

Clerk of the United States Court of Appeals
for the Third Circuit